NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 12-2712
                                       ___________

                                   DANIEL DELKER,
                                             Appellant

                                             v.

                        C/O BLAKER; C/O CHARLES PLUCK;
                       C/O “ROCKY” KING; MAJOR GRAINEY
                       ____________________________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                             (D.C. Civil No. 2:09-cv-00710)
                        District Judge: Honorable Cathy Bissoon
                      ____________________________________

                     Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   October 19, 2012

       Before: FUENTES, VANASKIE and VAN ANTWERPEN, Circuit Judges

                           (Opinion filed: November 6, 2012 )
                                       _________

                                        OPINION
                                        _________

PER CURIAM

       Daniel Delker, an inmate of the Commonwealth of Pennsylvania, appeals pro se

the District Court’s adverse judgment in his civil-rights suit. We will affirm.

       Because we write primarily for the parties, we will only briefly recite the facts of
the case, which were set out at length in the relevant District Court opinions. 1 In his

second amended complaint and with the assistance of counsel, Delker alleged pursuant to

42 U.S.C. § 1983 that the defendants—employees of the Pennsylvania Department of

Corrections—violated his Eighth Amendment rights during an inter-prison transfer in

June 2008. Specifically, Delker claimed that he was unjustifiably beaten, that the non-

participating defendants failed to intervene during the beating, and that two defendants

had entered into a conspiracy to bring about the incident. The District Court granted, in

part, the defendants’ motions for summary judgment, eliminating the failure-to-intervene

claims (which eliminated all claims against defendant Pluck) and the conspiracy claim

against defendant King, but allowing all other allegations to stand. After significant

pretrial motions practice, a three-day trial was held in April 2012; the jury ultimately

found in favor of the defendants on all counts. Delker timely appealed the District

Court’s order of judgment.

       We have jurisdiction under 28 U.S.C. § 1291. Our standard of review is

complicated, however, by Delker’s opening brief, which does not clearly state the issues

he wants to preserve for review. We have repeatedly emphasized that, when addressing

the claims of a pro se litigant, we have a special obligation to construe his submissions

liberally. See Higgs v. Att’y Gen., 655 F.3d 333, 339 (3d Cir. 2011) (citations omitted).

That an appellant’s filings are difficult to understand does not relieve us or opposing

counsel of the duty to discern what he wishes to challenge. Id. We are aware, too, of the


1
 See generally Delker v. Blaker, No. 09–710, 2011 WL 3667285 (W.D. Pa. Aug. 22,
2011); Delker v. Blaker, No. 09-710, 2011 WL 2601962 (W.D. Pa. June 30, 2011).
                                              2
appellant’s extraordinary term of solitary confinement, see Delker v. McCullough, 103 F.

App’x 694, 695 (3d Cir. 2004), which likely impedes his ability to access prison

resources (about which he complains in his submissions) and has probably affected his

style of communication. But on a lengthy record such as this, with numerous evidentiary

rulings and trial considerations, it is incumbent on the appellant to direct our attention to

matters he would have us address; otherwise, he runs the risk of waiver. See Timson v.

Sampson, 518 F.3d 870, 874 (11th Cir. 2008) (per curiam); Kost v. Kozakiewicz, 1 F.3d
176, 182 (3d Cir. 1993).

       Delker appears to raise two issues in his opening submission: first, that the

attorneys who represented him below were unprepared and rendered ineffective

assistance; second, that the bus used to transport him between prisons was not introduced

at trial as evidence. “The general rule in civil cases is that the ineffective assistance of

counsel is not a basis for appeal or retrial . . . [;] [i]f a client’s chosen counsel performs

below professionally acceptable standards, with adverse effects on the client's case, the

client’s remedy is not reversal, but rather a legal malpractice lawsuit against the deficient

attorney.” Nelson v. Boeing Co., 446 F.3d 1118, 1119 (10th Cir. 2006). The Sixth

Amendment right to effective assistance of counsel does not apply in civil proceedings.

See Lu v. Ashcroft, 259 F.3d 127, 131 (3d Cir. 2001). Therefore, the alleged failures of

Delker’s attorneys do not provide a basis for disturbing the judgment of the District

Court. Also, given the extensive evidence about the bus and the situation surrounding the

alleged assault introduced before the District Court, we cannot see how inspection of the

bus itself, assuming logistical feasibility, would have altered the jury’s verdict. Cf. Fultz

                                                3
v. Dunn, 165 F.3d 215, 218 (3d Cir. 1998). We have also undertaken a plenary review of

the orders granting partial summary judgment, see Nat’l State Bank v. Fed. Reserve

Bank, 979 F.2d 1579, 1580 (3d Cir. 1992), and detect no errors therein compelling

reversal. See also Fogarty v. Gallegos, 523 F.3d 1147, 1162 (10th Cir. 2008); Harper v.

Albert, 400 F.3d 1052, 1063 (7th Cir. 2005); Smith v. Mensinger, 293 F.3d 641, 652 (3d

Cir. 2002).

       For the foregoing reasons, the judgment of the District Court will be affirmed. To

the extent that Delker’s September 20, 2012 filing in support of his appeal can be

construed as a request for the appointment of counsel, it is denied.




                                             4